Citation Nr: 1706665	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel.


INTRODUCTION

The Veteran had active duty service from August 1957 to September 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2014, the Board reopened the claim of service connection for a lumbar spine disability and remanded the case for further development.  The case was returned to the Board, and in March 2015, the Board denied the claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated the Board's March 2015 decision and remanded the case to the Board for development consistent with a January 2016 Joint Motion for Remand (JMR).  

This case was last before the Board in March 2016, when the issue of service connection for a lumbar spine disability was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

In March 2013, the Veteran appeared at a hearing before a Veterans Law Judge who subsequently retired from the Board.  In January 2016, the Veteran was notified that the Veterans Law Judge who conducted his hearing is no longer at the Board, and he was asked if he desired to appear at a hearing before another Veterans Law Judge.  In written correspondence dated January 26, 2016, the Veteran indicated that he did not wish to appear at another Board hearing.  A transcript of the March 2013 hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative arthritis of the lumbar spine.

2.  The Veteran is shown to have reported back pain during service, and has competently, credibly, and consistently indicated throughout the record that his back pain began in service.

3.  The evidence is at least in equipoise as to a finding that the Veteran's degenerative arthritis of the lumbar spine is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 
557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

A May 2016 VA examination report establishes the presence of degenerative arthritis of the lumbar spine.  Additionally, evidence showed the Veteran was diagnosed with lumbar degenerative arthritis in December 1992, severe arthritis of the back in January 1997, and multilevel facet arthropathy in December 2009.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Additionally, the Veteran's service treatment records showed the Veteran reported to sick call in December 1958 due to lower back pain, and was diagnosed with a lumbar muscular strain.  Subsequently, in January 1959, the service treatment records indicated the Veteran complained of severe pain in the lumbar area and his left leg since the injury in December.  The consultation results indicated a lumbosacral strain which had been aggravated by heavy lifting.  The Veteran's sick call treatment record showed the Veteran complained of low back pain and received treatment at least five times between September 1958 and January 1959.  Accordingly, the second Sheddon element has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

As for the third Sheddon element, for a disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) provide an alternative method of establishing the third element through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is a chronic disease enumerated in 38 C.F.R. § 3.309 (a); as noted above, the Veteran has a current diagnosis of lumbar degenerative arthritis.  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303 (b) is applicable in this case.  See Walker, supra.

The record showed the Veteran has consistently reported continuous back pain since his 1958 injury during service.  The Veteran's spouse also reported the Veteran has had back pain since his return from service in 1960.  The Board notes that lay people are competent to report symptoms that the lay witness observed and 

is within the realm of his or her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Veteran and his spouse are competent to provide lay evidence with regards to his symptoms of back pain.  Moreover, the Board finds the Veteran's statements to be credible, as he has been consistent in these contentions, and the statements are supported by multiple private physicians' reports in the record and are supported by earlier medical records showing the Veteran reported back problems since military service.

Turning to the private physicians' reports, in February 1970 and April 1971, Dr. H.T. noted that since the Veteran's injury to his lower back while on active duty, he has had recurrent bouts of low back pain, and that in the past several years, the Veteran's episodes of pain had been recurring with increased frequency and severity.

In April 1973, Dr. B.B. noted the Veteran had recurrent low back discomfort since the injury to his lower back during service.  In August 1973, Dr. H.T. indicated that in the intervening twelve years since the Veteran's back injury in service, the Veteran had increasingly severe and frequent bouts of low back pain.  He opined the Veteran's present back problems were definitely service connected.

In January 1997, Dr. F.O. provided a comprehensive report of the Veteran's continued symptomatology and treatment for his back since service.  He noted that subsequent to the Veteran's discharge in 1960, he received treatment from Dr. H.T., where he was hospitalized due to his back on three occasions.  Further, the Veteran received treatment from Dr. B.A. in the mid 1970's, and was again hospitalized.  Following the hospitalization, the Veteran was treated by a chiropractor for approximately ten years.  In December 1992, the Veteran was hospitalized for severe back pain, and in February 1993, the Veteran underwent a left lumbar laminectomy.  Dr. F.O. noted additional treatment in 1995 and 1996.  He opined that since the Veteran had continuous medical treatment since his injury in 1958, that was well-documented by the treatment records, his current back condition was probably service connected.  He specifically noted the Veteran did not have any injury since 1958 that could have been the cause of his current back diagnosis.
In January 2009, the Veteran's neurosurgeon, Dr. S.R., opined that based upon his knowledge of the Veteran's chronic back condition, it is as likely as not that it is a direct result of the injury he sustained while on active duty in 1958.  In July 2011, Dr. P.G. noted that following the Veteran's episodes of low back discomfort and leg pain in service, his back and leg discomfort had persisted, ultimately requiring several lumbar spine surgeries.  

Lastly, in April 2013, Dr. S.R. again noted that since the Veteran's back injury in service, he has had low back and leg discomfort.  He noted that over the next several decades, the Veteran's discomfort persisted and intensified, with subsequent back surgeries in 1993 and 2010.  Dr. S.R. opined that the Veteran's back problems most likely were initiated by the injury he sustained in the Navy, and are service connected. 

The Board finds the above private opinions are of great probative value; the private opinions addressed the Veteran's lay statements, his service treatment records, and his continuity of symptomatology and treatment for his back since service.  Accordingly, the third Shedden element has been satisfied under 38 C.F.R. 
§ 3.303 (b).  See Shedden v. Principi, 381 F.3d 1163, 1167; See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making this finding, the Board notes there are conflicting medical opinions in the record; VA examiners in December 2009, August 2011, August 2012, June 2014, and May 2016 all provided negative opinions, stating the Veteran's current back diagnoses were not related to service.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to this evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  In doing so, the Board can favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

After review, the Board finds that the VA opinions provided in December 2009, August 2011, August 2012, June 2014, and May 2016 are minimally probative, as these negative opinions are based on inaccurate factual premises, and each failed to adequately consider the Veteran's private physicians' competent, credible, and highly probative accounts of continuous back symptomatology.

For instance, in December 2009, the VA examiner based the negative opinion on the premise that the Veteran was first treated for his back in 1995 following a work injury, and that the evidence contained no documentation of ongoing problems with the Veteran's back at any time between 1960 and 1993.  However, as discussed in detail above, the Veteran's private physicians reported on several occasions that the Veteran was treated consistently for back pain since his discharge from service in 1960.  Thus, the evidence reflects documentation of ongoing problems with the Veteran's back between 1960 and 1993.  

Additionally, in an August 2011 addendum opinion, the December 2009 VA examiner again provided a negative opinion, stating the Veteran's current back diagnosis was more likely related to his work accident in 1993.  However, the examiner noted he did not have access to the Veteran's file for review; thus, he did not take into consideration the positive opinions or the evidence of continuous back treatment since service by the Veteran's private physicians. 

Further, in August 2012, the VA examiner based the negative opinion on the premise that the Veteran was not diagnosed with disc disease in service, but rather was diagnosed with a strain at that time.  However, as with the previous VA opinions, the examiner did not consider or discuss the positive opinions or the evidence of continuous symptomatology and back treatment since service found in the record.  

Moreover, while the June 2014 examiner provided a negative opinion, he did not consider the Veteran's diagnoses of lumbar degenerative arthritis in December 1992, January 1997, and December 2009.

Lastly, in May 2016, the VA examiner based his negative opinion in part on the premise that the evidence supported that the Veteran's episode of back pain while in the Navy resolved; however, as discussed above, the Veteran's private physicians reported the Veteran continued to complain of back pain and received treatment from his discharge in 1960 to the present.  Further, the examiner relied in part on the premise that the first mention of back pain in the records following service was in December 1967; however, the examiner also noted December 1967 treatment records indicated there were previous similar episodes, and that it appears not all the records were provided.  Thus, even by the examiner's own description of the evidence, the evidence reflected back complaints prior to 1967.

Accordingly, the VA examiners' opinions are afforded minimal probative value, as they are based on inaccurate or incomplete factual premises, and failed to adequately consider the competent evidence of continuity of symptomatology since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Therefore, the Board finds that the competent, probative evidence of record, which includes the lay evidence of record and private medical opinions, demonstrates a continuity of symptomatology and treatment of the Veteran's lumbar degenerative arthritis since service under 38 C.F.R. § 3.303 (b).  Thus, the evidence is at least in equipoise as to whether the Veteran's current degenerative arthritis of the lumbar spine had onset in service and has continued to the present day.  Resolving all reasonable doubt in his favor, service connection for degenerative arthritis of the lumbar spine is warranted.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


